 
Exhibit 10.2
 
AGREEMENT TO WAIVE
CERTAIN RIGHTS UNDER
THE ADMINISTRATION AGREEMENT
DATED APRIL 14, 2009
BY AND BETWEEN
GSC INVESTMENT CORP
AND
GSCP (NJ), L.P.


This AGREEMENT TO WAIVE CERTAIN RIGHTS UNDER THE ADMINISTRATION AGREEMENT (the
“Agreement”), dated April 14, 2009 by and between GSC Investment Corp., a
Maryland corporation (“GNV”) and GSCP (NJ), L.P., a Delaware limited partnership
(“GSCP” and, together with GNV, the “Parties”).   Capitalized terms used and not
defined herein shall have the meanings ascribed thereto in the Administration
Agreement.
 
WHEREAS, the Parties entered into the Administration Agreement, dated as of
March 21, 2007 (the “Administration Agreement”) whereby GSCP agreed to provide
certain administrative services to GNV in the manner and on the terms set forth
therein; and
 
WHEREAS, in return for such administrative services, GNV is obligated to
reimburse the Company on the terms set forth in Section 4 of the Administration
Agreement;
 
WHEREAS, the Parties agreed to renew the Administration Agreement for a one year
term expiring March 21, 2010 (the “Renewal Term”);
 
WHEREAS, GNV wishes to waive its right to reimbursement for the Renewal Term
under the terms set forth below;
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the parties hereby agree as follows:
 
Section 1.  Condition to Reimbursement.  The Administrator hereby agrees that,
until the earlier to occur of (i) the expiration of the Renewal Term of the
Administration Agreement and (ii) such time as the total assets of the Company
(as computed in accordance with GAAP) exceed $500 million, the Administrator
shall irrevocably waive its right to any and all reimbursements the Company is
obligated to pay to it under Section 4 of the Administration Agreement during
the Renewal Term.  From and after the earlier to occur of (i) the expiration of
the Renewal Term of the Administration Agreement and (ii) such time as the total
assets of the Company (as computed in accordance with GAAP) exceed $500 million,
the Company shall reimburse the Administrator as otherwise set forth in Section
4 of the Administration Agreement.
 
Section 2.  Governing Law.  This Agreement is made and shall be governed and
construed in all respects in accordance with the laws of the State of New York.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 
 

  GSC INVESTMENT CORP.                     By:    /s/ Richard Allorto      
Name:   Richard Allorto       Title: Chief Financial Officer  

 
 

 
GSCP (NJ), L.P.
          By: GSCP (NJ), Inc., its general partner               By:    /s/
David L. Goret       Name:   David L. Goret       Title:
Senior Managing Director and Secretary
 

 
 
 

--------------------------------------------------------------------------------

 


 